REQUESTED BY: Dear Senator Keyes:
You state that you have received an inquiry from a constituent who has driven a school bus for the Gretna School District for the past nine years. You also state that he has offered his position again for next year, but has now run into a snag; his 68th birthday was July 24, 1978. In addition, you also state that the State Department of Education, under their Rule 31, has informed his that because of his age he is prohibited from driving a school bus during the 1979-1980 school year. You then ask if Rule 31 and LB 161 of the Eighty-sixth Legislature, First Session (1979), are in conflict.
As you know, LB 161 did not contain an emergency clause. Thus LB 161 was not operative law when the State Department of Education, on July 9, 1979, informed your constituent that because of his age, it could not issue him a school bus driver's permit.
Second, LB 161 changes the mandatory retirement date of certain employees; it does not grant such employees a vested right in a particular position. On the other hand, Rule 31 provides that a school bus driver's permit can not be issued to an individual after the individual's sixty-eighth birthday. Rule 31 does not (and legally could not) state when the individual must retire. Thus LB 161 and Rule 31 of the State Department of Education are not in conflict.
Third, Dr. M. Anne Campbell, Commissioner of Education, has now advised this office of the opinion of the State Department of Education in this matter. We, therefore, trust that your inquiry has been fully answered.